
	
		II
		109th CONGRESS
		2d Session
		S. 3594
		IN THE SENATE OF THE UNITED STATES
		
			June 28, 2006
			Mrs. Boxer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To help protect the public against the threat of attacks
		  targeting nuclear power plants. 
	
	
		1.Short titleThis Act may be cited as the
			 Secure Nuclear Facilities Act of
			 2006.
		2.DefinitionsIn this Act:
			(1)Nuclear power
			 plantThe term nuclear power plant means any
			 civilian nuclear power facility required to be licensed under section 103 or
			 104 b. of the Atomic Energy Act of 1954 (42 U.S.C. 2133, 2134(b)).
			(2)SecretaryThe
			 term Secretary means the Secretary of Homeland Security.
			3.Communication
			 system and medical treatment grants
			(a)Grant
			 program
				(1)In
			 generalThe Secretary may make grants, on a competitive basis,
			 for activities described in paragraph (2)—
					(A)to any State in
			 which a nuclear power plant is located; and
					(B)to local
			 governments, local law enforcement agencies, local fire departments, and
			 hospitals that are located within 20 miles of a nuclear power plant.
					(2)Use of
			 fundsA State, local government, local law enforcement agency,
			 local fire department, or hospital shall use funds received under paragraph
			 (1)—
					(A)to assist in
			 purchasing or improving communication systems to allow for real-time,
			 interoperable communication between State and local first responders and
			 nuclear power plant representatives; or
					(B)for expenditures
			 that would improve the ability of communities to facilitate evacuations and
			 provide medical treatment in the event of an emergency at a nuclear power
			 plant.
					(b)ApplicationTo
			 receive a grant under subsection (a), a State, local government, local law
			 enforcement agency, local fire department, or hospital shall submit to the
			 Secretary an application at such time, in such manner, and containing such
			 information as the Secretary may require.
			4.Design basis
			 threatAs soon as practicable
			 after the date of enactment of this Act, the Nuclear Regulatory Commission
			 shall promulgate regulations requiring all nuclear power plants to comply with
			 the design basis threat level under section 73.1(a) of title 10, Code of
			 Federal Regulations (or a successor regulation), applicable to facilities
			 designated by the Secretary as Threat Level 1(b) facilities.
		5.No effect on
			 requirements under other lawNothing in this Act affects any duty or
			 other requirement imposed under any other Federal or State law.
		6.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
